ACCEPTED
                                                                                                        06-15-00037-CV
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  9/24/2015 10:36:20 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK


                                NO. 06-15-00037-CV
                                                                                    FILED IN
                         IN THE COURT OF APPEALS FOR THE                     6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                             SIXTH DISTRICT OF TEXAS                         9/24/2015 10:36:20 AM
                                  AT TEXARKANA                                    DEBBIE AUTREY
                                                                                      Clerk


MICHAEL D. LEE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLANT

V.

THE ROGERS AGENCY, C. MICHAEL ROGERS
& NEW YORK LIFE INS. CO.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLEES

                         MOTION TO EXTEND TIME FOR FILING
                               BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:

       MICHAEL D. LEE, Appellant in the above styled and numbered cause, hereby

moves the Court pursuant to Rule 38.6(d), Texas Rules of Appellate Procedure, for

an extension of time to file his brief. As grounds for such extension the Appellant

would show unto the Court the following:

                                                 I.

       This is Appellant’s first request for an extension of time in which to file his

brief. Appellant’s brief is due to be filed on September 24, 2015

                                                 II.

        Despite his best efforts to do so, the undersigned counsel for Appellant has

been unable to adequately review the record and complete research necessary to
finalize Appellant’s brief in this case by the due date because of other previously

scheduled matters. Those matters include:

       1.     Serving as mediator in Earline Lahman and Randy Lahman v.
              Cape Fox Corporation and Nationwide Provider Solutions, LLC,
              Cause No. 84414 in the 62nd District Court of Lamar County,
              Texas;

       2.     Assisting in preparation of Respondents’ Brief on the Merits in
              Petrohawk Properties, L.P. and P-H Energy, L.L.C. v. Noel Diane
              Jones, et al, No. 15-0200 in the Supreme Court of Texas;

       3.     Serving as court-ordered mediator in Lullia Jones v. DFO, LLC
              and ToWIN 6656, LLC d/b/a Denny’s, Miller County Circuit
              Court No. 46CV-14-267-2; and

       4.     Preparation of the Brief of Appellant in City National Bank of
              Sulphur Springs v. John Alexander Smith, No. 06-15-00013-CV
              in this Court .

                                             III.

       Therefore, Appellant would request an extension of thirty (30) days in which

to file his brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant, MICHAEL D. LEE,

prays that the time for filing his appellate brief be extended thirty (30) days until

October 24, 2015.




Motion to Extend Time for Filing Brief of Appellant – Page 2
                                            Respectfully submitted,


                                              /s/ John R. Mercy
                                            John R. Mercy
                                            Texas State Bar No. 13947200
                                            MERCY p CARTER p TIDWELL, L.L.P.
                                            1724 Galleria Oaks Drive
                                            Texarkana, TX 75503
                                            Telephone: (903) 794-9419
                                            Facsimile: (903) 794-1268
                                            E-mail: jmercy@texarkanalawyers.com


                                            James A. Holmes
                                            Texas State Bar No. 00784290
                                            THE LAW OFFICE OF JAMES HOLMES, PC
                                            212 South Marshall
                                            Henderson, TX 75654
                                            Telephone: (903) 657-2800
                                            Facsimile: (903) 657-2855
                                            Email: jh@JamesHolmesLaw.com

                                            ATTORNEYS FOR APPELLANT



                             CERTIFICATE OF CONFERENCE

      I have contacted, LaToyia Pierce, Attorney for Appellees, The Rogers Agency
and C. Michael Rogers; and Andrew Jubinsky, Attorney for Appellee, New York Life
Insurance Company, regarding the relief sought by this motion and each have no
objection to the motion.

                                              /s/ John R. Mercy
                                            John R. Mercy




Motion to Extend Time for Filing Brief of Appellant – Page 3
                                    CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2015, a true and correct copy of the
foregoing Motion to Extend Time for Filing Brief of Appellant was served on all
counsel of record for Appellees by the Electronic Service Provider as follows:

       Ms. LaToyia Pierce
       WILSON, ELSER, MOSKOWITZ,
         EDLEMAN & DICKER LLP
       4800 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: latoyia.pierce@wilsonelser.com

       Mr. Andrew Jubinsky
       FIGARI & DAVENPORT, LLP
       3400 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: andy.jubinsky@figdav.com


                                              /s/ John R. Mercy
                                            John R. Mercy




Motion to Extend Time for Filing Brief of Appellant – Page 4